Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Application has single independent claim 1, having limitation of pressure sensor for an evaporated fuel leak detector configured to detect a leak of an evaporated fuel in an evaporative fuel processing device including a fuel tank and a canister for adsorbing an evaporated fuel discharged from the fuel tank, the pressure sensor comprising: 
a sensor unit including a pressure receiving portion configured to detect a pressure of a fluid applied to a pressure receiving surface, and a mold resin portion covering a surface of the pressure receiving portion except for the pressure receiving surface; 
a case provided with a fluid flow path through which the fluid is introduced to the pressure receiving surface, and a housing recess housing the sensor unit and connected to the fluid flow path; and
A pressure sensor for an evaporated fuel leak detector configured to detect a leak of an evaporated fuel in an evaporative fuel processing device including a fuel tank and a canister for adsorbing an evaporated fuel discharged from the fuel tank, the pressure sensor comprising: a sensor unit including a pressure receiving portion configured to detect a pressure of a fluid applied to a pressure receiving surface, and a mold resin portion covering a surface of the pressure receiving portion except for the pressure receiving surface; a case provided with a fluid flow path through which the fluid is introduced to the pressure receiving surface, and a housing recess housing the sensor unit and connected to the fluid flow path; and a sealing resin arranged in the housing recess and covering at least a back surface of the mold resin portion of the sensor unit, positioned at an opposite side of the pressure receiving surface in the sensor unit.   Such limitation was not  found or  suggested in the prior art. Claims 2-4 depend from claim 1 and are allowed for at least their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on  March 29th and 30th 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after 3pm M-F. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARNOLD CASTRO/Examiner, Art Unit 3747                


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747